Title: To Thomas Jefferson from Robert Walsh, 18 March 1823
From: Walsh, Robert
To: Jefferson, Thomas


Dear Sir
Philadelphia
March 18th 1823.
I take the liberty of recommending to your attention, the Prospectus sent herewith. My object in addressing it to you is to induce you either to furnish me with the dates & principal incidents appertaining to your career, or to indicate to me where they may be found recorded with accuracy. I need not say that I wish to be exact & full, in noting the services which you rendered to your country,—in commemorating the share which you had in public measures.The Dictionary in question is not a literary job, but a patriotic enterprise. You will understand my views, should you be so kind as to read the prospectus. The work shall be authentic and liberal. It may serve the national character abroad.I venture to hope that you will pardon this application in consideration of the motive. I am, Dear Sir,with profound respect & esteem Your obt servtRobert Walsh Jr